TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00666-CV



                            In re Valerie Thomas Bahar, M.D., et al.




                        ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                Valerie Thomas Bahar, M.D.; Valerie Thomas Bahar, M.D., P.A.; Shalanda D.

Moore; and Joseph R.Willie, II (collectively “Bahar”) filed a petition for writ of prohibition asking

this Court to order the trial court not to conduct a hearing scheduled for October 9, 2012 on a motion

to refer three cases to mediation. Notice of the hearing date was served on September 27 and Bahar

filed the petition for writ of prohibition on October 8. Because the trial court conducted the hearing

on October 9 as scheduled, the petition for writ of prohibition is moot and is therefore dismissed for

lack of jurisdiction.



                                               _____________________________________________

                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Filed: October 12, 2012